DETAILED ACTION
The instant application having Application No. 17/022,730 filed on 09/16/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 4, 9, 13, 19, 29, 34 and 37-40 were previously canceled. Claims 1-3, 5-8, 10-12, 14-18, 20-28, 30-33 and 35-36 are pending.

Response to Arguments
On pages 8-13 of the Applicant’s remark (see Applicant’s remark filed on 01/25/2022), Applicant argues that the cited references do not disclose “receiving a beam failure response after the transmission of the indication of the beam failure, wherein the monitoring of the one or more first reference signals for the detection of the beam failure stops in response to the reception of the beam failure response”, as recited by claims 1 and 35”. Furthermore, Applicant argues that NPL2's teaching of "UE stops monitoring BFD RS set after PRACH transmission" is not equivalent to the claimed "wherein the monitoring of the one or more first reference signals for the detection of the beam failure stops in response to the reception of the beam failure response." In response, Examiner respectfully disagrees. 

As stated in NPL2, “(Section 3..6.), Monitoring BFD set q0 stops after beam failure is detected and starts if BFR is successful…. UE stops monitoring BFD RS set q0 after declaring beam failure….”. As such, NPL2 discloses the limitation “receiving a beam failure response after the transmission of the indication of the beam failure, wherein the monitoring of the one or more first reference signals for the detection of the beam failure stops in response to the reception of the beam failure response”, as recited by claims 1 and 35.

Furthermore, Applicant argues that NPL2 is silent regarding “wherein the uplink grant acknowledges that the beam failure report was received successfully” as recited by claim, 11”. In response, Examiner respectfully disagrees.

As stated in NPL2, “(Section 3..5.), The MAC-CE transmission on PCell can be used to report the beam failure event and also the new beam…. (Section 3..2.3.), Before successfully receiving gNB response for beam failure recovery request transmission…. Before UE successfully receives the beam failure recovery response on CORESET-BFR.”. As such, NPL2 discloses the limitation “wherein the uplink grant acknowledges that the beam failure report was received successfully”, as recited by claim 11.

Furthermore, Applicant argues that NPL2 is silent regarding “monitoring, in response to the reception of the beam failure response, one or more second reference signals” as recited by claims 14 and 36”. In response, Examiner respectfully disagrees.

As stated in NPL2, “(Section 3..2.3.), UE should monitor: After receiving gNB response but before PDCCH TCI reconfiguration/activation: Alt 2): CORESET-BFR and CORESETs configured before BFD”. As such, NPL2 discloses the limitation “monitoring, in response to the reception of the beam failure response, one or more second reference signals”, as recited by claims 14 and 36.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10, 11, 14-16, 18, 20-25, 30, 31, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO (“Remaining issues on beam management”, 3GPP TSG RAN WG1 Meeting #94; R1-1809138; Gothenburg, Sweden, August 20th – 24th, 2018; from Applicant’s IDS; hereinafter NPL1) in view of  MediaTek Inc. (“Summary 2 on Remaing issues on Beam Failure Recovery”; 3GPP TSG RAN WG1 Meeting #93; Busan, Korea, May 21th – 25th, 2018; R1-1807796; from Applicant’s IDS; hereinafter NPL2).
Regarding claim 1, NPL1 teaches “a method for wireless communication by a user equipment (UE),” as [See Fig. 3, UE] “comprising: monitoring one or more first reference signals to detect a beam failure for one or more first control resource sets (CORESETs);” [(See Fig. 3, BF detection), According to Alt 2, CORESET-BFR and CORESETs configured before BFD are monitored, which means that ref signals in a CORESET different from CORESET-BFR are monitored] “transmitting an indication of the beam failure;” [(Fig. 3), BFR request] “receiving a beam failure response after the transmission of the indication of the beam failure,” [(Fig. 3), BFR response] “receiving a configuration message after the reception of the beam failure response;” [(Fig 3), TCI] “and monitoring, in response to the reception of the configuration message, one or more second reference signals to detect another beam failure for one or more second CORESETs” [(Section 3.1, Additional CORESET(s) to be monitored during BFR), a new TCI containing further CORESETs, it is implicit that, during the next beam failure detection procedure, those will be monitored according to Alt 2, first case mentioned in the box at the beginning of item 3.1].
However, NPL1 does not specifically disclose wherein the monitoring of the one or more first reference signals for the detection of the beam failure stops in response to the reception of the beam failure response.
In an analogous art, NPL2 teaches “wherein the monitoring of the one or more first reference signals for the detection of the beam failure stops in response to the reception of the beam failure response” as [(Section 3..6.), Monitoring BFD set q0 stops after beam failure is detected and starts if BFR is successful…. UE stops monitoring BFD RS set q0 after declaring beam failure….. (Section 3..6), UE stops monitoring BFD RS set q0 after receiving BFR response and before reconfiguration of BFD RS set q0 or CORESET… (Section 3..6.), UE stops monitoring BFD RS set after PRACH transmission, until BFR is successful and another round of beam failure monitoring begins].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of NPL1 with the modified system of NPL2 to provide an effective technique of stopping monitoring BFD RS set since after BFR response is received and before reconfiguration of other CORESETs, UE does not need to do BFD [NPL2: Section 3..6., Proposal 9].
Regarding claim 2, the combination of NPL1 and NPL2, specifically NPL2 teaches “wherein at least one beam used to monitor the one or more first reference signals is different than at least one beam used to monitor the one or more second reference signals” as [(Section 3.8..2.), For contention-free PRACH based BFR, it was agreed that a new beam is selected from a configured candidate beam set q1 based on L1-RSRP.].
Regarding claim 3, the combination of NPL1 and NPL2, specifically NPL2 teaches “wherein the configuration message comprises a message configuring the at least one beam used to monitor the one or more second CORESETs” as [(Section 3..1.1.), Any CORESET with configured TCI state shall be monitored for BFD].
Regarding claim 5, the combination of NPL1 and NPL2, specifically NPL2 teaches “wherein the configuration message comprises a message configuring the one or more second reference signals for beam failure detection (BFD)” as [(Section 3..1.1.), Any CORESET with configured TCI state shall be monitored for BFD].
Regarding claim 10, the combination of NPL1 and NPL2, specifically NPL2 teaches “further comprising transmitting a beam failure report after the transmission of the indication of the beam failure,” as [(Page 23-24), The MAC-CE transmission on PCell can be used to report the beam failure event and also the new beam.]  “the received beam failure response comprising an uplink grant transmitted in response to the beam failure report” [(Page 18), UL grant].
Regarding claim 11, the combination of NPL1 and NPL2, specifically NPL2 teaches “wherein the uplink grant acknowledges that the beam failure report was received successfully” as [(Section 3..5.), The MAC-CE transmission on PCell can be used to report the beam failure event and also the new beam…. (Section 3..2.3.), Before successfully receiving gNB response for beam failure recovery request transmission…. Before UE successfully receives the beam failure recovery response on CORESET-BFR… (Section 3..6.), UE stops monitoring BFD RS set after PRACH transmission, until BFR is successful and another round of beam failure monitoring begins].
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 15, the combination of NPL1 and NPL2, specifically NPL1 teaches “wherein the one or more second reference signals comprises one reference signal in a transmission configuration indicator (TCI) state configured for a corresponding one of the one or more second CORESETs” as [(Page 2), In case of implicit configuration of BFD set q0, if there are two RS indices in the RS set indicated by TCI states for CORESETs, the RS indices associated with QCL type D in the RS sets indicated by TCI states for CORESETs are used for beam failure detection].
Regarding claim 16, the combination of NPL1 and NPL2, specifically NPL2 teaches “wherein the one or more second reference signals comprises a reference signal serving as a quasi-co location (QCL) source of a corresponding one of the one or more second CORESETs,” as [(Page 2), In case of implicit configuration of BFD set q0, if there are two RS indices in the RS set indicated by TCI states for CORESETs, the RS indices associated with QCL type D in the RS sets indicated by TCI states for CORESETs are used for beam failure detection.] “the one of the one or more second CORESETs being without a configured TCI state” [(Page 2), TCI state is not decided yet].
Regarding claim 18, the combination of NPL1 and NPL2, specifically NPL2 teaches “wherein a CORESET of the one or more second CORESETs is configured for reception of the beam failure response” as [(Page 5), We are fine to reuse CORESET-0 for BFRQ response reception.].
Regarding claim 20, “wherein the CORESET is without a transmission configuration indicator (TCI) state” as [(Page 3), UE is not expected to be configured with TCI state for CORESET associated with SearchSpace-BFR].
Regarding claim 21, the combination of NPL1 and NPL2, specifically NPL1 teaches “wherein the UE is limited to a quantity of N active TCI-states,” as [(Page 2), if there are two RS indices in the RS set indicated by TCI states for CORESETs] “and wherein at least one other CORESET of the one or more second CORESETs are monitored using N−1 active TCI-states by the UE,” [(Page 8), For an RRC re-configuration of TCI-StatesPDCCH for a CORESET and prior to MAC-CE activation of the TCI state] “N being an integer greater than 1” [(Pages 8-9), if UE maintains previous TCI state, the latency for changing to new TCI state is larger than the case of 1 TCI state].
Regarding claim 22, the combination of NPL1 and NPL2, specifically NPL2 teaches “wherein the at least one other CORESET of the one or more second CORESETs is the same as the one or more first CORESETs” as [(Page 21), Alt-2:  CFRA BFR on SCell UL and gNB response on PCell DL, using the same CORESET-BFR as BFR on SpCell].
Regarding claim 23, the combination of NPL1 and NPL2, specifically NPL2 teaches “wherein the CORESET configured for reception of the beam failure response and at least one other CORESET of the one or more second CORESETs are monitored using the same beam” as [(Page 24), Same beam operation across multiple cells and UE complexity issues].
Regarding claim 24, the combination of NPL1 and NPL2, specifically NPL2 teaches “wherein the at least one other CORESET of the one or more second CORESETs is the same as the one or more first CORESETs” as [(Page 21), Alt-2:  CFRA BFR on SCell UL and gNB response on PCell DL, using the same CORESET-BFR as BFR on SpCell].
Regarding claim 25, the combination of NPL1 and NPL2, specifically NPL2 teaches “further comprising: receiving a configuration message, wherein the one or more second reference signals are monitored until the configuration message is received;” as [(Section 3..6), UE stops monitoring BFD RS set q0 after receiving BFR response and before reconfiguration of BFD RS set q0 or CORESET…]. “and monitoring, in response to the reception of the configuration message, one or more third reference signals for beam failure detection in response to the reception of the configuration message” [(Section 3..1.3.), RSs indicated by an associated TCI-state can be more than 1.].
Regarding claim 30, the combination of NPL1 and NPL2, specifically NPL2 teaches “further comprising transmitting a beam failure report after the transmission of the indication of the beam failure,” as [(Page 23-24), The MAC-CE transmission on PCell can be used to report the beam failure event and also the new beam.] “the received beam failure response comprising an uplink grant transmitted in response to the beam failure report” [(Page 18), UL grant].
Regarding claim 31, the combination of NPL1 and NPL2, specifically NPL2 teaches “wherein the uplink grant acknowledges that the beam failure report was received successfully” as [(Section 3..6.), UE stops monitoring BFD RS set after PRACH transmission, until BFR is successful and another round of beam failure monitoring begins].
Regarding claim 35, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 36, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claims 6-8, 12, 17, 26-28, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2, and further in view of Iyer et al. (WO 2020/092752 A1 hereinafter Iyer).
Regarding claim 6, the combination of NPL1 and NPL2 does not specifically disclose wherein the beam failure response comprises downlink control information (DCI) having a cyclic redundancy check (CRC) scrambled by Cell-Radio Network Temporary Identifier (C-RNTI) or modulation and coding scheme (MCS)-C-RNTI. 
In an analogous art, Iyer teaches “wherein the beam failure response comprises downlink control information (DCI) having a cyclic redundancy check (CRC) scrambled by Cell-Radio Network Temporary Identifier (C-RNTI) or modulation and coding scheme (MCS)-C-RNTI” as [(Para. 00111), The beam failure recovery response may be a PDCCH with CRC scrambled by the UE’s C-RNTI (or MCS-C- RNTI).].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of NPL1 and NPL2 with the modified system of Iyer to provide an effective technique that address the insufficiently flexible beam failure recovery (BFR) framework in NR for improved BFR reliability and latency performance [Iyer: Para. 0003].
Regarding claim 7, the combination of NPL1, NPL2, and Iyer, specifically Iyer teaches “wherein the indication of the beam failure comprises a beam failure recovery request (BFRQ) transmitted using a contention-free random access (CFRA) preamble on a special cell (SpCell)” as [(Para. 00156), CBRA-based BFRQ is used on the SpCell… (Para. 00157), In CFRA-based BFR, a dedicated PRACH resource/preamble configuration is given per candidate RS.].
Regarding claim 8, the combination of NPL1, NPL2, and Iyer, specifically Iyer teaches “wherein the beam failure response comprises an uplink grant having a CRC scrambled with C-RNTI or MCS-C-RNTI” as [(Para. 00111), The beam failure recovery response may be a PDCCH with CRC scrambled by the UE’s C-RNTI (or MCS-C- RNTI).].
Regarding claim 12, the combination of NPL1, NPL2, and Iyer, specifically Iyer teaches further comprising receiving a message configuring the one or more first reference signals for beam failure detection” as [(Para. 00133), The beam failure recovery request may comprise one or more of an index associated with a configured candidate reference signal on the first cell].
Regarding claim 17, the combination of NPL1, NPL2, and Iyer, specifically Iyer teaches “wherein at least one beam for monitoring the one or more second reference signals is different than at least one beam used to monitor the one or more first reference signals” as [(Para. 00284), Another factor is that different BFR occasions (e.g., PRACH occasions) may be associated to different candidate RS. The BFR timeline may be different depending on which candidate RS the UE selects].
Regarding claim 26, the combination of NPL1, NPL2, and Iyer, specifically Iyer teaches “wherein the beam failure response comprises downlink control information (DCI) having a cyclic redundancy check (CRC) scrambled by Cell-Radio Network Temporary Identifier (C-RNTI) or modulation and coding scheme (MCS)-C-RNTI” as [(Para. 00111), The beam failure recovery response may be a PDCCH with CRC scrambled by the UE’s C-RNTI (or MCS-C- RNTI).].
Regarding claim 27, the combination of NPL1, NPL2, and Iyer, specifically Iyer teaches “wherein the indication of the beam failure comprises a beam failure recovery request transmitted using a contention-free random access (CFRA) preamble on a special cell (SpCell)” as [(Para. 00156), CBRA-based BFRQ is used on the SpCell… (Para. 00157), In CFRA-based BFR, a dedicated PRACH resource/preamble configuration is given per candidate RS.].
Regarding claim 28, the combination of NPL1, NPL2, and Iyer, specifically Iyer teaches “wherein the beam failure response comprises an uplink grant having a CRC scrambled with C-RNTI or MCS-C-RNTI” as [(Para. 00111), The beam failure recovery response may be a PDCCH with CRC scrambled by the UE’s C-RNTI (or MCS-C- RNTI).].
Regarding claim 32, the combination of NPL1, NPL2, and Iyer, specifically Iyer teaches “further comprising receiving a message configuring the one or more first reference signals for beam failure detection” as [(Para. 00315), A set of RS for beam failure detection may be configured with RRC signaling.].
Regarding claim 33, the combination of NPL1, NPL2, and Iyer, specifically NPL1 teaches “wherein the one or more second reference signals monitored after the reception of the beam failure response comprise the one or more first reference signals configured by the message” as [(Page 9), UE should monitor: Alt.2) CORESETs configured before BFD].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463